DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on February 15, 2022. The application contains claims 1-9: 
Claims 4-6 were cancelled previously
Claims 1, 7, and 8 are amended
Claims 1-3 and 7-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on February 15, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
In view of the amendments to the claims, the objections to claims 7 and 8 are withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with new rationale. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Objections
Claims 1, 3, and 7 are objected to because of the following informalities: 
Claim 1, lines 5-9: the limitation “(b) a processing unit for: (i) executing a clustering engine for clustering users of said plurality of user devices based on at least one user-related parameter and identifying a subset of audio snippets from said plurality of audio snippets most relevant to users of a cluster;” is different from what was previously filed on January 6, 2022
Claim 3: the limitation “The system of claim 1, wherein said user related parameter is selected from the group consisting of a gender of said user, an activity of said user, a performance metric of said user, a mood of said user, a physiological parameter of said user, a profile of said user, a fitness level of said user, a workout intensity of said user, a number of workouts per week of said user, a route or location of said user, a stamina of said user, a music preference of said user, reaction to feedback and a compliance rate of said user.” is different from what was previously filed on January 6, 2022
Claim 7: other than the marked amendment, the limitation “the system of claim 1, wherein said audio message is generated in accordance with a type of user activity, a gender of said user, a user-related physiological parameter or a mood of said user.” is different from what was previously filed on January 6, 2022
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 7072846 B1), in view of KRAUSS et al. (US 20190037283 A1).

With regard to claim 1,
Robinson teaches 
a system for providing information to a user comprising a remote database communicating with a plurality of user devices (Col. 17, lines 8-16: users accessing the system from remote sites through an appropriate means of communication. Col. 5, lines 42-63: a database, and a large number of computers corresponds to “a plurality of user devices”), said remote database including: 
(a) a plurality of audio snippets (Col. 5, lines 42-63: songs stored in the database correspond to “audio snippets”); 
(b) a processing unit (Col. 17, lines 8-16: CPU) for:
(i) executing a clustering engine for clustering users of said plurality of user devices based on at least one user-related parameter (Col. 2, lines 20-28 and 47-50; Col. 8, lines 54-67; Col. 9, lines 1-13: cluster users by comparing their taste with taste information from other users as well as each cluster, wherein user taste corresponds to “at least one user-related parameter”) and identifying a subset of audio snippets from said plurality of audio snippets most relevant to users of a cluster (Col. 11, lines 10-15: a goodness list of songs is associated with each cluster, wherein the goodness list of songs is “a subset of” the songs stored in the database); and 
(ii) associating a user of a user device with said cluster (Col. 8, lines 54-67; Col. 9, lines 1-13) and providing said subset of audio snippets to a memory of said user device (Col. 13, lines 8-32: streaming mp3 indicates “providing said subset of audio snippets”, and “memory” is inherently taught because mp3 has to be first loaded to the memory of a user’s computer or device before being played),
Robinson does not teach
(a) a plurality of audio snippets each representing a spoken word or phrase;
wherein said user device includes a processor for selecting one or more audio snippets from said subset of audio snippets and combining selected audio snippets into a user-specific motivational audio message to be presented to the user.
 KRAUSS teaches
(a) a plurality of audio snippets each representing a spoken word or phrase ([0050]: a mono feed of the dialog for the Warriors specific commentary, the Cavaliers specific commentary, or the Spanish language commentary are examples of “audio snippets each representing a spoken word or phrase”);
wherein said user device includes a processor for selecting one or more audio snippets from said subset of audio snippets and combining selected audio snippets into a user-specific motivational audio message to be presented to the user (Fig. 6: 604 processor. [0038]-[0039]; Fig. 2: select and combine a specific set of one or more audio program elements into personalized audio presentations, wherein audio program elements correspond to “audio snippets” and personalized audio presentation corresponds to “user-specific … audio message”. “motivational” is non-functional descriptive language describing the content of the audio that does not carry patentable weight, because the method would have been performed the same regardless of the type of audio content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson to incorporate the teachings of KRAUSS to select one or more audio snippets from said subset of audio snippets and combine selected audio snippets into a KRAUSS ([0039]).

With regard to claim 3,
	As discussed in claim 1, Robinson and KRAUSS teach all the limitations therein.
Robinson further teaches 
the system of claim 1, wherein said user related parameter is selected from the group consisting of a gender of said user, an activity of said user, a performance metric of said user, a mood of said user, a physiological parameter of said user, a profile of said user, a fitness level of said user, a workout intensity of said user, a number of workouts per week of said user, a route or location of said user, a stamina of said user, a music preference of said user, reaction to feedback and a compliance rate of said user (Col. 1, lines 47-56: taste for songs corresponds to “music preference”).

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 7072846 B1), in view of KRAUSS et al. (US 20190037283 A1), and in further view of Landau et al. (US 20150262497 A1).

With regard to claim 2,
	As discussed in claim 1, Robinson and KRAUSS teach all the limitations therein.
Robinson and KRAUSS do not teach
the system of claim 1, wherein said user device is a wearable device configured for sensing at least one physiological parameter of said user.
Landau teaches
the system of claim 1, wherein said user device is a wearable device configured for sensing at least one physiological parameter of said user ([0028]; [0017]: the activity and lifecycle trackers can be devices worn or carried by the user and can sense physiological parameter of the user, e.g., heart rate, blood pressure, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson and KRAUSS to incorporate the teachings of Landau to make the user device a wearable device configured for sensing at least one physiological parameter of the user. Doing so would customize the media snippets based on metrics measured, recorded, or reported by tracker devices from the user to benefit the user’s wellness plan as taught by Landau ([0006]).

With regard to claim 7,
	As discussed in claim 1, Robinson and KRAUSS teach all the limitations therein.
Robinson and KRAUSS do not teach
the system of claim 1, wherein said audio message is generated in accordance with a type of user activity, a gender of said user, a user-related physiological parameter, or a mood of said user.
Landau teaches
the system of claim 1, wherein said audio message is generated in accordance with a type of user activity, a gender of said user, a user-related physiological parameter, or a mood of said user ([0013]; [0014]: activity tracking corresponds to “a type of user activity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson and KRAUSS to incorporate the teachings of Landau to generate the media file in accordance with a type of user activity. Doing so would customize the media file based on a user’s wellness program.

With regard to claim 9,
As discussed regarding claim 2, Robinson and KRAUSS and Landau teach all the limitations.
Landau further teaches
the system of claim 2, wherein said user is re-associated with a different cluster following an activity ([0040]: a more advanced wellness plan corresponds to “a different cluster” and completing a wellness program corresponds to “an activity”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 7072846 B1), in view of KRAUSS et al. (US 20190037283 A1), and in further view of Tritschler et al. (US 6424946 B1).

With regard to claim 8,
	As discussed in claim 1, Robinson and KRAUSS teach all the limitations therein.
Robinson and KRAUSS do not teach
the system of claim 1, wherein each of said audio snippets is labeled as male or female voice, type of intonation or a type of user activity.
Tritschler teaches
the system of claim 1, wherein each of said audio snippets is labeled as male or female voice, type of intonation or a type of user activity (Abstract: label a speaker in an audio-video source as male or female voice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson and KRAUSS to incorporate the teachings of Tritschler to label each of the audio snippets as male or female voice. Doing so would allow the user to choose a preferred voice to speak the audio snippets.

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168